DETAILED ACTION
Response to Amendment
In response to Applicant’s amendments to claim 16, to correct a typographical error, the objection to claim 16 has been withdrawn.

In response to Applicant’s amendments to claims 12, 17, and 18 to correct issues of antecedent basis and clarity, the rejections of claims 12-15 and 17-18 under 35 USC 112(b) have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Themig et al., US 2013/0037273 (hereinafter Themig)” for the following reasons:
Themig discloses a substance deposition and backflow preventing device including a tubing string 14 with ports 416 and a sleeve 432 disposed within the tubing string for covering and uncovering the port 416. A convertible ball seat system within the housing including a plurality of fingers. The plurality of fingers, represent by the gray-scaled lines at constriction member 426, each include a first end and a second end.  The ball seat system further includes a first seat 446 and a check seat 426a located along sleeve 432. A ball 436 is used to activate the ball seat system, the first seat 446 being sealable with the ball 436 to convert the system and the check seat 426a being sealable with the ball to prevent backflow. 
Themig fails to disclose each finger of the plurality of fingers forming apportion of a first seat on the first end of each finger and a portion of a check seat on the second each of each finger. 

Themig fails to suggest alone, or in combination,  the limitations of “each finger forming a portion of a first seat on the first end of each of the plurality of fingers and a portion of a check seat on the second end of each finger of the plurality of fingers” as recited in claims 6 and 17.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676